             Case 1:19-cr-00337-JPO Document 34 Filed 07/10/20 Page 1 of 1




                                                        July 8, 2020

    Via ECF

    The Honorable J. Paul Oetken
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007

           Re:    United States v. Capser, 19 CR 337 (JPO)

    Dear Judge Oetken:

          I write with the consent of the Government to respectfully request an
    adjournment of approximately 30 days of Mr. Capser’s sentencing due to the
    ongoing public health crisis. The sentencing is currently scheduled for July 16,
    2020.

           Thank you for your consideration of this request.

                                                  Respectfully submitted,

Granted.
Sentencing is hereby adjourned to August 18,      _____________________________
                                                      _______________
2020, at 2:00 P.M.                                Tamara L. Giwa
 So ordered.                                      Counsel for Todd Capser
 July 10, 2020                                    Federal Defenders of New York
                                                  (917) 890-9729


    Cc:    AUSA David Robles (via ECF)
           AUSA Benjamin Schrier (via ECF)
